05/04/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: PR 21-0004


                                         PR 21-0004




IN RE THE PETITION OF
                                                                   ORDER
CARRIE LA SEUR




       Carrie La Seur has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since February 2019.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice oflaw in the state of Montana.
      IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education,P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours ofapproved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this y          day of May,2021.

                                                  For the Court,




                                ood
                        Cireenvv Court
                Bowe r)Supreme
                          Montana
              Cterk
                 State of